Title: To Thomas Jefferson from George Davis of Mississippi Territory, 26 April 1804
From: Davis, George (surveyor)
To: Jefferson, Thomas


          
            May it please your Excellency,
            Washington Mississippi Territory April 26th. 1804
          
          A man whose walks through life, have been confined within a very humble sphere, presumes, with the greatest respect, to address the first Magistrate of this our happy Country: This, he is encouraged to do, from a belief, that nothing of this kind will be treated with contempt, particularly when he perceives that it originates in, and is dictated by honesty, by a Philosopher, who, in addition to the great talents common to our day, possesses that Singular and amiable one, of being able, with complaisance, to look down upon, and duly to appreciate, the worth of Talents inferior to his own; a Statesman, who, though exalted to the highest Station in the gift of his own, or any other Country—singular as it is in the History of mankind, is capable of retaining his patriotism, and who, having the happiness of a considerable number of his fellow men, in some measure at his disposal, still retains a portion of Humanity and Philanthropy, which eminently distinguishes him from most others in his exalted situation.
          Having thus stated the ground, on which I have been encouraged to address your Excellency, I shall proceed to state the Intent of the address. I have observed in one of the Numbers of the National Intelligencer, which I received by the mail before last a “Report of the Committee of Commerce an Manufactures, who were directed to enquire into the expediency, of authorizing the President to cause to be explored, certain unknown parts of Louisiana, &c. &c. &c.” which, if it merits the approbation of Congress will, no doubt, open a vast field for the display of such Mathematical talents, as your Excellency may approve and think proper to patronize: The intention, therefore, of my writing, is to make a respectful tender of my services.
          From a knowledge I have of the nature of our Government, and from the existing congeniality between its principles, and those by which its administration is at present so happily conducted, I do not hesitate to exhibit my pretentions to your Excellency, though not founded on birth fortune or Scholastic Honors:—As to fortune, I have none, nor have I had any other opportunity of Learning, than what, without the least Instruction, except about ten months when a small boy, I have drawn with great application and industry, from books, to which, from the earliest period of life, I have had the greatest propensity.
          
          In pursuits of this kind, though attended with all the difficulties, to which, poverty and a rambling disposition, which I have possessed, is incident, I have been tolerably successful; having made myself master of most of the Useful parts of the Mathematics, both Synthetic, and analytic.
          I was born in Loudoun County in Virginia, which I left when no more than fifteen years of age, and to which, after an absence of ten years, I returned. I made my acquaintance with the Arts and Sciences in the course of my absence. I traveled over almost the whole of the United States and, was nearly three years at sea; in this last situation I made myself acquainted with Navigation, Nautical Astronomy, Spherics and Algebra, having acquired a knowledge of Land Surveying, previous to my entering upon that life.
          On Returning to my native country, I found it entirely changed. But few persons held their lands in fee-simple in the neighborhood where I had lived, one man holding a whole settlement, generally, which he let out on Lease, or frequently, by more precarious tenures: The consequence was, that most of my old acquaintance who had originally improved those lands, had been turned out of doors during my absence, and on my return the Country was overrun with negroes.
          In vain, with tears in my eyes, did I endeavour to find the spot, on which the house had stood, in which I was born; no mark remained by which I could recognize it. I was never in a better frame of mind for reading Goldsmiths “Deserted Village”
          I found my aged parents at the distance of a few miles from the place where I had left them, laboring under all the distresses of old age and poverty. My father who seemed to have lived only to see me again, died in a few months after my return, and left my mother a dependent on me for support, but so far from being able to render that assistance which she required, that wretched country would afford me no business by which I could gain a tolerable competency for myself; I therefore left it for this country with a determination that if I could procure business adopted to my humble talents, I would make remittances for the Relief of my aged and distressed mother.
          I arrived in this Territory a few months before Mr. Briggs, the surveyor for this place. I fortunately got so far into the good graces of Governor Claiborne, that he not only assisted me in procuring a Deputation, but entered in Bonds of a Thousand Dollars penalty, with me, for the just performance of the work.
          Upon the whole, I am under such obligations to the Governor and Mr. Briggs, that nothing short of such unmerited ill treatment as I believe them to be incapable of, can ever eradicate the grateful impression from my mind. On an intimate acquaintance with Mr. Briggs I have found him to be possessed of a disposition, and turn of mind, which is an honor to humanity; and were he a Candidate for the Governorship of a state or Territory in which I might live and have a vote, he should from the knowledge I have of his Talents and principles, have my Suffrage against the world.
          Mr. Briggs, as I observed above, appointed me a Deputy Surveyor—nor was the Governor’s recommendation the Sole inducement. He seemed favorably disposed towards me from other causes. He did not seem to think that Science, like masonry, could be disgraced by having been received without the usual formalities: on the Contrary he seemed to think that there was a merit in being self-taught and to that opinion, I probably was in some measure indebted for the appointment.
          I advised my Mother of my good fortune, and promised her speedy assistance. But alas how have I been disappointed! all my dreams of prosperity were soon destroyed: In consequence of the many difficulties attending the Business of surveying in this Country, the Compensation allowed by law was found so very inadequate, that after fitting out, and following it for three or four months, in the most laboreous manner, so hard indeed that it is impossible with out actual experience, to have a tolerable Idea of it, I was obliged to resign my appointment about five hundred Dollars in Debt.
          The Surveyor-General’s answer, expressive of his approbation of my Conduct in the public service a copy which I beg leave herewith to enclose, in addition to what is above stated from the whole of the pretentions I have at present time to make, to public patronage; But if your Excellency should have any curiosity, to have a more particular account of my peregrinations, I shall be happy, on a suggestion of the kind, to write, from materials I have on hand, a short narative of my little adventures.
          I am aware that I have said much more than really concerned the Solicitation I have been making; but having deviated from the common mode of applying for Executive patronage; I thought it my duty, not having friends to do it for me, openly to explain my situation, which at present would be extremely embarrassing, were it not for indulgencies above any thing I have ever seen, which I experience from those who assisted me in fitting out for the public Service.
          If from what I have said you may think me deserving of an appointment, such, for which my humble abilities may Qualify me, this your Excellency may rest assured of, that you never did, nor will you ever confer a favor on one who will be more sensible of it.
          
          I am May it please your Excellency your Excellency’s very humble Servent
          
            George Davis
          
          
            PS To save the trouble of an additional sheet of paper I beg leave to copy the Surveyor-General’s answer to my Resignation below
            
             “Washington M.T. 13th. of the 2nd Mo 1804
            “George Davis
            “I have received thy letter of the 2nd. Instant, offering thy resignation, as a Deputy-Surveyor. I, indeed deeply regret the situation to which thy Employment in my Department has reduced thee
            “I thank thee with Sincerity, for thy Integrity, diligence, and ability in the Public Service—it would afford me pleasure, were it in my power, to give thee a more adequate reward
            “I will Represent thy Case to government. In the mean time, I am thy friend
            “Isaac Briggs”
            a copy
            
            Your Excellency will I hope pardon any appearance of negligence in my letter, for, from the steady attendance which I have to give to my present temporary Employment it will not allow me the time usually taken on such occations for transcribing; this therefore is the first rough draft wrote in haste.
          
          
            G.D.
          
        